LETTS, Chief Judge.
Under the authority of Chalfonte Development Corporation v. Beaudoin, 370 So.2d 58 (Fla. 4th DCA 1979) we see no alternative but to deny the petition which denial is not a ruling on the merits. In truth we entertain considerable doubt as to whether the ruling of the trial court was correct.
To the frustrated petitioners, this “doubt” is of little solace, but we must reiterate that it is logistically and physically impossible for us to review every order of the trial courts in our jurisdiction. Florida’s appellate courts are already swamped with the highest case loads in the nation. For this very reason, Rule 9.130 was designed to narrow and stem the tide of the number of orders that may be appealed. This being so, we cannot now open the flood gates in the opposite direction.
CERTIORARI DENIED.
MOORE and HERSEY, JJ., concur.